HARDY, Judge.
This is one of three cases consolidated for purposes of appeal, the others bearing Nos. 8514 and 8516, on the docket of this court. Harrold v. Flournoy, 88 So.2d 457, and S. & H. Novelty Co. v. Flournoy, 88 So.2d 460. As conceded in the brief filed by plaintiff’s counsel, all cases involve identical issues, for which reason counsel filed one brief covering all three cases.
The opinion of this court has been fully set forth in the case of Harrold v. Flournoy, No. 8514, which has been this day decided, La.App., 88 So.2d 457.
We think it necessary to make only one further observation in connection with the instant case. The record discloses that, following the action of the court ordering the confiscation and destruction of the machines involved, the defendants moved for an appeal to the Supreme Court of Louisiana from that portion of the sentence, which appeal was granted by the court and made returnable to the Supreme Court of Louisiana on or before December 1, 1955. The record does not indicate whether this appeal was perfected but, in any event, we think the procedure for the entering of the appeal was eminently appropriate and would have afforded plaintiff the opportunity for the relief which he erroneously seeks in this action.
For the reasons assigned in our opinion to which reference is above made, the judgment appealed from is affirmed at appellant’s cost.